Citation Nr: 0936977	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-08 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin.


ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1953 to 
October 1974, including combat service in the Republic of 
Vietnam.  He died in September 2007.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2007 rating decision of the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  The Veteran is shown to have served in the Republic of 
Vietnam during the Vietnam Era.  

3.  The Veteran did not establish service connection for any 
disability during his lifetime.  

4.  The Veteran is shown to have died in September 2007 due 
to stage four adenocarcinoma of the distal esophagus with 
peritoneal carcinomatosis causing lower intestinal 
obstruction.  

5.  The Veteran did not manifest complaints or findings of an 
esophagus disorder in service or for many years thereafter.  

5.  The fatal adenocarcinoma of the distal esophagus with 
peritoneal carcinomatosis causing lower intestinal 
obstruction is not shown to be due to Agent Orange exposure 
or another event or incident of the Veteran's long period of 
active service.  

6.  A service-connected disability is not shown to have 
caused or contributed materially in producing or accelerating 
the Veteran's demise.  


CONCLUSIONS OF LAW

1.  The veteran's fatal adenocarcinoma of the distal 
esophagus with peritoneal carcinomatosis causing lower 
intestinal obstruction was not due to disease or injury that 
was incurred in or aggravated by his active service; nor may 
it be presumed to have been incurred therein; no may it be 
presumed to be due the exposure to Agent Orange.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.312 (2008).  

2.  A service-connected disability did not cause or 
contribute materially and substantially in producing the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

VA satisfied its duty to notify by means of a November 2007 
letter that informed the appellant of the evidence required 
to establish entitlement to service connection for the cause 
of the Veteran's death, explained the division of 
responsibilities between her and VA for obtaining evidence, 
and asked her to tell VA about "any additional information 
or evidence" relevant to her claim.  This letter was 
provided before the issuance of the December 2007 rating 
decision.  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the appellant of these 
elements, but the Board finds that the omission is harmless.  
The Board's decision below denies service connection for the 
cause of the Veteran's death, so no degree of disability or 
effective date will be assigned.  There is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess. Moreover, the appellant has not alleged that VA has 
failed to comply with the notice requirements of VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

With regard to the duty to assist, the record contains the 
Veteran's service medical records, his post-service medical 
records, his marriage certificate, and his death certificate.  
The appellant has not identified any pertinent evidence that 
has not been obtained that is necessary to the adjudication 
of this claim.  

As to any duty to provide an examination and/or seek a 
medical opinion for the appellant's claim, the Board notes 
that in the case of a claim for disability compensation the 
assistance provided to the claimant shall include obtaining a 
medical opinion when such opinion is necessary to make a 
decision on the claim.  

An opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
veteran's service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

The Board finds that there is sufficient medical evidence of 
record to adjudicate this appeal without seeking a medical 
opinion.  The certificate of death shows that the Veteran 
died of stage four adenocarcinoma of the distal esophagus 
with peritoneal carcinomatosis causing lower intestinal 
obstruction in September 2007, more than 30 years after his 
retirement from service.  

There is no competent evidence to suggest that the cause of 
his death was in any way related to any incident of his 
period of active duty.  Finally, the adenocarcinoma of the 
distal esophagus with peritoneal carcinomatosis causing lower 
intestinal obstruction is not presumed to be due to exposure 
to herbicides, and the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).  

Accordingly, the Board finds that there is no duty to seek a 
medical opinion with regard to the claim on appeal.  Id.; 
Duenas v. Principi, 18 Vet. App. 512 (2004); see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As such, VA's 
duty to assist the appellant has also been met.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  

The specified diseases are:  chloracne, Hodgkin's disease, 
non-Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), chronic lymphocytic leukemia, 
multiple myeloma, prostate cancer, acute and subacute 
peripheral neuropathy, AL amyloidosis, respiratory cancers 
(cancers of the lung, bronchus, trachea, or larynx), and 
diabetes mellitus (Type 2).  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996) 
(emphasis added).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, which arose out of the 
Veterans Dioxin and Radiation Exposure Compensation Standards 
Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-
4, § 2, 105 Stat. 11 (1991), the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

Proof of direct service connection between exposure and 
disease entails showing that exposure during service actually 
caused the malady which develops years later.  Actual 
causation carries a very difficult burden of proof.  See 
Combee, 34 F.3d at 1042.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause 
of death, it must be shown that it contributed substantially 
or materially, that it combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The evidence reflects that the Veteran served in the Republic 
of Vietnam during the Vietnam Era.  The Appellant has 
asserted that the Veteran had a stage four adenocarcinoma of 
the distal esophagus with peritoneal carcinomatosis causing 
lower intestinal obstruction due to his exposure to Agent 
Orange.  

As mentioned, 38 C.F.R. § 3.309(e) lists certain diseases for 
which service connection may be presumed as due to the 
exposure to herbicide agents.  However, stage four 
adenocarcinoma of the distal esophagus with peritoneal 
carcinomatosis causing lower intestinal obstruction is not 
included in the list additionally, the disease was manifest 
more than 30 years after the Veteran's release from active 
duty.  

The July 2006 private treatment records indicate a diagnosis 
of Adenocarcinoma of the esophagus.  This diagnosis was not 
linked to his military service, rather in the July 2006 
private treatment records the physician related it to the 
Veteran's longstanding reflux.  

Consequently, service connection for stage four 
adenocarcinoma of the distal esophagus with peritoneal 
carcinomatosis causing lower intestinal obstruction may not 
be granted on a presumptive basis.  See 38 C.F.R. 
§ 3.309(a)(e).  

Since service connection may not be allowed on a presumptive 
basis, the evidence must show that the Veteran has a stage 
four adenocarcinoma of the distal esophagus with peritoneal 
carcinomatosis causing lower intestinal obstruction 
disability that was incurred in or aggravated by service on a 
direct basis.  

The service treatment records do not show any complaints or 
findings referable to a disorder of the esophagus.  There is 
also no medical opinion relating the adenocarcinoma of the 
distal esophagus with peritoneal carcinomatosis causing lower 
intestinal obstruction to any event or incident of the 
Veteran's active military service; nor has a continuity of 
symptomatology or treatment after his retirement from service 
in 1974 been demonstrated in this case.  

To the extent the appellant asserts that the Veteran's fatal 
adenocarcinoma of the distal esophagus is related to the 
Veteran's service, including exposure to Agent Orange, she is 
not shown to have medical expertise that would qualify her to 
provide a competent opinion.  Hence, her statements alone are 
insufficient to support a grant of service connection on this 
basis.  See Espiritu, supra.  

Although a VA opinion has not been obtained to specifically 
ascertain whether his adenocarcinoma of the distal esophagus 
was due Agent Orange exposure during his active service, such 
examination is not required on this record as there is no 
competent evidence that would even suggest that the fatal 
cancer can be causally linked to any event of service, 
including the exposure to Agent Orange.  

In the absence of competent evidence even tending to link the 
onset of the adenocarcinoma of the distal esophagus to 
service, any opinion by VA on this question at best would be 
speculative in nature.  Hence, there is no reasonable 
possibility that obtaining a VA medical opinion would aid in 
substantiating the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

For these reasons, the Board finds that a service-connected 
disability did not cause or substantially or materially 
contribute in producing or accelerating the Veteran's demise.  
Hence, on this record, the claim must be denied.  




ORDER

Service connection for the cause of the Veteran's death is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


